Title: Memorandum from Thomas Law, [ca. 7 July] 1809
From: Law, Thomas
To: Madison, James


[ca. 7 July 1809]
The followg. is an Extract from Mr. Marshals life of Washington 5th Vol: Page—770.
[Eight paragraphs from Marshall’s biography are quoted. They cover almost three manuscript pages and relate to efforts to build a tomb or monument for Washington. They include a congressional resolution and portions of President Adams’s covering letter to Mrs. Washington and of her reply. In the last paragraph quoted, Marshall stated:]
“The monument however has not been erected. That the great events of the political as well as military Life of General Washington could not be pleasing to those who had condemned & who continued to condemn the whole course of his administration. This Resolution therefore although it passed unanimously had many enemies. That party who had long constituted the opposition & which though the minority for the moment, nearly divided the House of Represen[ta]tives declared its preference for the equestrian Statue which had been voted by Congress at the close of the war. The Division between a Statue & a monument was so nearly equal that the session passed away without an appropriation for either.”
I forbear to Copy further from Mr Marshall, but altho’ rather out of place I cannot refrain from inserting that Previous to their resolutions the Senate presented an Address to the President replete with pathos & concluded it
“Let his country men consecrate the memory of the heroic general, the patriotic Statesman & the virtuous Sage. Let them teach their children never to forget the fruits of his labors & his example are their inheritance.”
The President in his reply after expressing his heartfelt regrets, & describing the many merits & services of his Predecessor who united with him in declaring the Sovereign will of a Free Nation in America terminates it.
“His example is now compleat, & it will teach wisdom & virtue to magistrates Citizens & men, not only in the present age but in future generations, as long as our history shall be read.”
Ten Years have elapsed & the Unanimous resolve of both Houses of Congress remains unfulfilled. Already the crisis is arrived when his valedictory advice is requisite to warn an important portion of the United States of the dangerous tendency of their deviations from his precepts. Will not his monument remind the Members daily of his services, of his exemption from Ambition Avarice & all the selfish passions which subvert Governments. Will not the Citizens resorting to this Metropolis from all quarters by a view of this Monument feel patriotism & noble emotions in their breasts. Is the tribute of Gratitude never to be paid? There can be but one Washington in many Centuries, & it is devoutly to be wished that Similar occasions may not occur in this happy Country, to call forth a Heroe to the field, or a Legislator to form another Constitution. Oh! that the present Government may last as durable as Washingtons Name. Foreigners when they visit the family Vault at Mt. Vernon, ill suited to contain the remains of such a Man, are informed that another vault was preparing, but that the application from Congress to Mrs. Washington arrested its progress. With the sigh of sorrow over such a scene, expressions of execration burst forth against a people whose resolutions of gratitude lasted but for a day & who have paid no tribute of respect to the Memory of him, who disinterestedly risqued his fame fortune & life & devoted all his thoughts & Time to secure their prosperity and Happiness.
The period no doubt is not far distant when his remains will be removed & with this presentiment I have ventured to give my ideas of a suitable monument. If deem’d inferior to others I have at least had the satisfaction of a pleasing attempt.
Proposed Monument
Several stone steps on each side of a Square to ascend to the flat top or table of the Pyramid which is to be 100 feet Square. Then a Square pedestal of 45 feet diameter—to Contain on each part front North East West & South the four great political events of Washingtons life—

1st.His services as Commander of the Armies—
2nd.His refusal of power &ca when he persuaded the troops to repair to their distt homes at the termination of the war without pay, when they were hostile to Congress & wished to elevate him to a Monarchy.

3rd.His stepping forth to form the Constitution & to preside over their affairs for 8 Years—
4th.His magnanimous retirement after seeing all was systematised & tranquil—without Title—or encreased Power or Wealth—& his farewell Advice.

At the four corners are to be four plain pillars with the words
Union    Justice    Peace    Benevolence
On this pedestal & the pillars is to be a slab 45 Feet Square & about a foot thick—& on the edges of this slab the following lines—

“Summon’d to meet his just rewards on high
Let us not impious mourn his spirit fled.
His deeds, his words with us can never die
And every where his fame immortal’s spread.”

On the Slab 16 pillars are to stand in a circular form to designate the States & these are to support a dome or Cupola with an Eagle with wings half outspread—& on the of the Cupola are to be the words constitution.
In the center of the surrounding Pillars Washingtons Statue.
Should the Federal System fail, should the Union be dissolved by the frailties of man, let not our misfortunes be aggravated by the animadversions of all mankind, who will attribute our downfall to the neglect of Washingtons admonitions, & say that we deserved it for our ingratitude.
